Per Curiam.

The respondent received from Ms clients a sum of money to be used for a specific purpose. The money was not *575so used. After complaint had been made to the petitioner herein, the respondent repaid his clients in full. Because of that fact and other mitigating circumstances, the court is of the opinion that a suspension for one year will be sufficient punishment.
The respondent should be suspended for one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.,. concur.
Bespondent suspended for one year.